Citation Nr: 0027870	
Decision Date: 10/20/00    Archive Date: 10/26/00

DOCKET NO.  93-21 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a compensable evaluation for a scar on the 
right first metatarsal due to infection and ulcer.  

2.  Entitlement to a compensable evaluation for hemorrhoids.  

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
visual problems.  


REPRESENTATION

Appellant represented by:	Virginia Y. Middleton, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In February 1993, the RO 
denied the claims of entitlement to compensable evaluations 
for a scar on the right first metatarsal due to infection and 
ulcer and for hemorrhoids.  The RO also determined that new 
and material evidence had not been submitted to reopen the 
claims of entitlement to service connection for hypertension, 
a skin rash and for rheumatoid arthritis.  

The issues of entitlement to compensable evaluations for a 
scar on the right first metatarsal due to infection and ulcer 
and for hemorrhoids were originally before the Board in June 
1997 at which time they were remanded for additional 
evidentiary development.  

By decision dated February 24, 1999, the Board denied service 
connection for peripheral neuropathy due to exposure to Agent 
Orange and also determined that new and material evidence had 
not been submitted to reopen the claim of entitlement to 
service connection for rheumatoid arthritis.  At the same 
time, the Board denied compensable evaluations for a scar of 
the right first metatarsal due to infection and ulcer and for 
hemorrhoids.  The veteran appealed the Board's February 24, 
1999 decision to the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court").  By decision 
dated May 22, 2000, the Court granted a joint motion for 
remand, vacating that part of the Board's February 24, 1999 
decision which denied compensable evaluations for a scar of 
the right first metatarsal due to infection and ulcer and for 
hemorrhoids.  The Court also dismissed the veteran's appeal 
regarding the other issues included in the February 24, 2000 
decision.  

In May 1999, the RO denied the claim of entitlement to 
compensation under 38 U.S.C. § 1151 for visual problems.  The 
veteran perfected an appeal with this denial.  

The issues of entitlement to compensable evaluations for a 
scar of the right first metatarsal due to infection and ulcer 
and for hemorrhoids is addressed in the remand portion of 
this decision.  


FINDING OF FACT

The claim of entitlement to compensation under 38 U.S.C. 
§ 1151 for visual problems is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.  


CONCLUSION OF LAW

The claim for compensation under 38 U.S.C. § 1151 for visual 
problems is not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Regulations

38 U.S.C.A. § 1151

Under 38 U.S.C.A. § 1151 (West 1991) it is provided that, 
when a veteran suffers injury or aggravation of an injury as 
a result of VA hospitalization or medical or surgical 
treatment, not the result of the veteran's own willful 
misconduct or failure to follow instructions, and the injury 
or aggravation results in additional disability or death, 
then compensation, including disability, death, or dependency 
and indemnity compensation, shall be awarded in the same 
manner as if the additional disability or death were service- 
connected.  The regulations implementing that statute appear 
at 38 C.F.R. §§ 3.358, 3.800 (1999).  They provide, in 
pertinent part, that, in determining whether additional 
disability exists, the veteran's physical condition 
immediately prior to the disease or injury on which the claim 
for compensation is based is compared with the physical 
condition subsequent thereto.  38 C.F.R. § 3.358(b)(1).

Compensation is not payable if additional disability or death 
is a result of the natural progress of the injury or disease 
for which the veteran was hospitalized.  38 C.F.R. § 
3.358(b)(2).  Further, the additional disability or death 
must actually result from VA hospitalization or medical or 
surgical treatment and not be merely coincidental therewith.  
38 C.F.R. § 3.358(c)(1), (2).  In addition, compensation is 
not payable for the necessary consequences of medical or 
surgical treatment properly administered with the express or 
implied consent of the veteran or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are those 
which are certain or intended to result from the VA 
hospitalization or medical or surgical treatment.  38 C.F.R. 
§ 3.358(c)(3).

Well groundedness

"[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  A 
well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 1 
Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992), the Court held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."

For a claim to be well grounded, there generally must be (1) 
a medical diagnosis of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Anderson, supra; 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Absent proof of a present 
disability there can be no valid claim.  See, e.g., Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) ; Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate service incurrence.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

For the purposes of determining whether this claim is well- 
grounded, the Board must presume the truthfulness of the 
evidence, "except when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion." King v. 
Brown, 5 Vet. App. 19, 21 (1993).

If a claim is not well grounded, the application for service 
connection must fail, and there is no further duty to assist 
the veteran in the development of his claim.  38 U.S.C.A. § 
5107, Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Factual Background

There is no evidence of any acquired eye disorders included 
in the service medical records.  

Service connection was denied for refractive error in 
November 1971 and the veteran was informed of the denial via 
correspondence dated in December 1971.  

A private treatment record dated in March 1985 reveals the 
veteran was complaining of blurred vision in both eyes and 
soreness which had been present for four months.  He reported 
that his eyes were infected and he experienced a lot of mucus 
in his eyes in the mornings.  He denied any trauma to the 
eyes.  Physical examination revealed that no foreign body was 
present.  Small areas of erosion of the cornea were noted.  
No dendrites were present.  The diagnosis was bilateral 
conjunctivitis.  

A clinical record dated in April 1990 includes the notation 
that the veteran noticed blurring of his eyes which was 
associated with flares of his arthritis.  In August 1990, he 
again complained of eye problems.  

A report of a September 1990 VA examination includes a 
notation that the veteran was complaining in part of poor 
vision.  

A VA examination conducted in October 1990 included a finding 
that the veteran's vision was normal.  Distant vision in the 
right eye was 20/25 corrected to 20/18 and distant vision in 
the left eye was 20/22 corrected to 20/20.  

On a statement dated in November 1990, the veteran claimed, 
in part, that he experienced blurred vision which he 
attributed to being hypoglycemic.  

A VA clinical record dated in January 1991 includes the 
notation that the veteran was complaining in part of blurred 
vision and was requesting eye drops.  In February 1991, it 
was reported that the veteran was complaining of blurred 
vision and burning eyes which was intermittently present for 
the past one to two months.  He reported that he had trouble 
tolerating bright lights and smoke.  

A VA record dated in June 1991 reveals the veteran was 
complaining of blurry vision and irritation in the eyes.  
Vision was determined to be 20/25 bilaterally.  The 
assessment was dry eyes.  

Eye problems and occasional conjunctivitis/iritis  were 
reported on a VA clinical record dated in June 1993.  In 
November 1993, the veteran complained of a two week history 
of burning in both eyes with blurred vision.  It was reported 
that he had been informed in the past that his vision 
problems were due to Reiter's Syndrome.  He also reported 
that he had had eye problems since 1968 and was diagnosed 
with an eye condition secondary to Agent Orange.  The 
examiner noted the veteran had been using Metipranolol since 
September 1993 but denied that he had glaucoma and the 
computer showed he had been dispensed artificial tears only.  
The diagnostic impressions were dry eyes and irritation from 
Metipranolol.  The veteran was instructed to stop using the 
Metipranolol.  In December 1993, the veteran complained of 
blurred vision which had been present for a couple of months 
and also a burning sensation in both eyes.  Physical 
examination revealed the eyes were not inflamed and the media 
was clear.  The assessment was dry eyes and rheumatoid 
arthritis.  

A VA clinical record shows the veteran complained of blurred 
vision in February 1994.  The impression was refractive error 
and dry eye.  

A VA systemic conditions examination was conducted in 
February 1994.  The veteran complained, in pertinent part, of 
dry eyes.  

The transcript of a May 1994 RO hearing has been associated 
with the claims files.  The veteran testified that he 
experienced a burning sensation in his eyes.  When asked if 
he had any symptoms related to his arthritis, he responded by 
reporting he had blurred vision on a daily basis.  

A VA clinical record dated in June 1994 shows the veteran 
sought treatment for blurry vision and itchy, burning eyes.  
A course of tears and eye ointment helped a little.  The 
veteran reported that the pharmacy made a mistake and he was 
given the wrong medication for his eyes.  The veteran alleged 
that his eye problems worsened after taking the wrong 
medication.  His conjunctivae were slighty injected.  The 
diagnosis was rheumatoid arthritis and dry eye syndrome.  

Additional VA clinical records reveal that in December 1995, 
the veteran complained of dry eyes.  In July 1996 he reported 
his eyes were painful and burning.

The veteran testified before the undersigned Veterans Law 
Judge in April 1997.  He indicated that he had Sjogren's 
syndrome which pertained to his dry eyes and mouth.  He was 
taking Liquid Film Tears and Aqua Tears for his eye problem.  

VA clinical records reveal that in April 1997, he indicated 
his eyes itched and burned.  The diagnosis was allergic 
conjunctivitis.  A June 1997 record includes complaints of 
dry eyes.  

A report of a private rheumatology examination conducted in 
June 1997 included a notation that the veteran's history was 
positive for dryness of the eyes.  It was also noted the 
veteran had chronically diminished visual acuity.  

The report of an April 1999 VA eye examination is of record.  
The veteran reported that he had been prescribed OptiPranolol 
by mistake in 1993 and that he had had burning eyes and 
headaches since that time.  He had been treated for 
rheumatoid arthritis and keratoconjunctivitis sacci since 
1994.  The diagnoses were hyperopia, astigmatism, presbyopia, 
dry eye and meibomitis.  It was the examiner's opinion that 
the veteran's complaints of burning and dry eyes were 
probably related to rheumatoid arthritis and not due to the 
wrong eye medication being administered.  The examiner 
specifically opined that the prescription of OptiPranolol to 
a patient who did not have glaucoma "would not cause any of 
the problems of which [the veteran] has complained."  

Analysis

The veteran essentially contends that he experiences blurring 
and burning in his eyes as a result of VA improperly 
prescribing OptiPranolol for him in August 1993.  The fact 
that VA did prescribe OptiPranolol is not in dispute.  

To avoid possible misunderstanding as to the governing law, 
it must be noted that earlier interpretations of 38 U.S.C.A. 
§ 1151 and implementing regulations required evidence of 
negligence on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event.  Those provisions 
were invalidated by the Court in the case of Gardner v. 
Derwinski, 1 Vet. App. 584 (1991).  The United States Court 
of Appeals for the Federal Circuit issued a decision in the 
same case, Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), as 
did the United States Supreme Court, Brown v. Gardner, 115 S. 
Ct. 552 (1994).  In March 1995, the Secretary published an 
interim rule amending 38 C.F.R. § 3.358 to conform to the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date of the Gardner decision by the 
Court.  60 Fed. Reg. 14,222 (March 16, 1995).  The interim 
rule was later adopted as a final rule, 61 Fed. Reg. 25,787 
(May 23, 1996), and codified at 38 C.F.R. § 3.358(c).

38 U.S.C.A. § 1151 was again amended to reinsert a 
requirement of fault or negigence on the part of the VA for 
claims filed on or after October 1, 1997.  Since the 
veteran's § 1151 claim in this case was filed before October 
1997, such must be adjudicated in accord with the earlier 
version of 38 U.S.C.A. § 1151 and the May 23, 1996, final 
regulation.  Thus, neither evidence of an unforeseen event 
nor evidence of VA negligence is required here.  Pub. L. No. 
104-204, § 422(a), 110 Stat. 2926 (1996); see also VAOPGCPREC 
40-97 (Dec. 31, 1997); see Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Specifically, a well-grounded claim under 38 U.S.C.A. § 1151 
requires medical evidence of a current disability; medical or 
lay evidence of incurrence or aggravation of an injury as the 
result of hospitalization, etc.; and, medical evidence of a 
nexus between that asserted injury or disease and the current 
disability.  Jones v. West, 13 Vet. App. 129 (1999).

In the current case, there is evidence of current eye 
disabilities including allergic conjunctivitis, dry eye 
syndrome, refractive error, hyperopia, astigmatism, 
presbyopia, and meibomitis.  There is also lay evidence of 
incurrence or aggravation of eye problems as the result of 
health care rendered by VA as demonstrated by the veteran's 
allegations that he experienced increased blurring and 
burning in his eyes after he was given the wrong prescription 
by a VA pharmacy.  The Board finds, solely for the purposes 
of determining if a well-grounded claim has been submitted, 
that the veteran is competent to report that he experienced 
burning and blurring in his eyes after he was given the wrong 
medicine.  This claim must be denied as not well-grounded, 
however, as there is no competent evidence of record linking 
the alleged increased eye symptomatology to medical treatment 
rendered by VA and specifically to the improper medication 
given to the veteran by VA.  The only evidence of record 
which links current eye symptomatology to medical treatment 
rendered by VA is the veteran's own allegations.  The veteran 
is a lay person.  A lay person is not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

The Board notes that when a VA physician was asked in April 
1999 to provide an opinion as to whether or not the veteran 
had vision problems as a result of the prescribing of the 
wrong medication, the physician affirmatively found no such 
nexus.  Thus the only competent evidence of record regarding 
the etiology of the veteran's vision problems does not 
provide the nexus evidence necessary to well ground the 
claim.  

Clinical records reveal the veteran began to complain of 
blurred vision and soreness in the eyes beginning in March 
1985 and continued to do so intermittently prior to late 
August or September 1993, when he was given the wrong 
prescription by a VA pharmacy.  Although irritation of the 
eyes due to Metipranolol was noted in November 1993, there is 
no evidence in the clinical records that the eye 
symptomatology permanently increased after September 1993.  
There is no competent medical evidence or opinion showing any 
increase of symptomatology beyond a transitory irritation or 
any increase in eye pathology resulting from the use of 
Metipranolol; rather, the evidence tends to show the 
veteran's eye symptomatology existed prior to the receipt and 
use of the improper medicine and such use did not aggravate 
the disorder.

The Board notes the veteran's assertion that the VA examiner 
in April 1999 had clinical records only from 1996 and not 
from 1993 and that therefore his opinion was inadequate or 
invalid.  However, the examiner accepted as true that the 
veteran had been given and used the wrong medication, and, 
based on his current eye examination, knowledge of the 
veteran's medical condition and knowledge of the properties, 
effects and reactions caused by the improper medication, the 
examiner was able to give a competent medical opinion 
concerning any lasting effects of the use of Metipranolol 
with regard to the veteran's complaints and symptoms.  The 
Board concludes that the April 1999 VA eye examiner's opinion 
was adequate and valid.  

The Board recognizes that the Court has held that there is 
some duty to assist the veteran in the completion of his 
application for benefits under 38 U.S.C.A. § 5103 (West 1991 
& Supp. 1999) even where his claim appears to be not well-
grounded where a veteran has identified the existence of 
evidence that could plausibly well-ground the claim.  See 
generally, Beausoleil v. Brown, 8 Vet. App. 459 (1996); and 
Robinette v. Brown, 8 Vet. App. 69 (1995), as modified in 
this context by Epps v. Brown, 9 Vet. App. 341, 344 (1996).  
In the instant case, however, the veteran has not identified 
any medical evidence that has not been submitted or obtained, 
which will support a well-grounded claim.  Under these facts, 
the VA has satisfied its duty to inform the veteran under 38 
U.S.C.A. § 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 
244 (1996).

As the veteran has not submitted a well-grounded claim of 
entitlement to compensation under 38 U.S.C. § 1151 for visual 
problems, the doctrine of reasonable doubt has no 
application.


ORDER

The claim of entitlement to compensation under 38 U.S.C. 
§ 1151 for visual problems, is denied.  


REMAND

As directed by the Court, the February 24, 1999 decision of 
the Board which denied compensable evaluations for a scar on 
the right first metatarsal and for hemorrhoids was vacated 
and the issues were remanded back to the Board.  The stated 
reason for the Court's remand was that the Board failed to 
ensure compliance with its directives by the RO on a June 
1997 Board remand.  It was specifically noted in a joint 
motion for remand that the examiner who conducted the post-
June 1997 remand examination failed to note whether the scar 
on the right first metatarsal was "poorly nourished with 
repeated ulceration" which could be the basis for a 
compensable evaluation.  It was also noted with regard to the 
hemorrhoid claim that the examiner failed to accurately 
describe the disability sufficient for ratings purposes.  

The Board finds the issues on appeal must be returned to the 
RO in order to obtain a VA examination sufficient for ratings 
purposes.  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should obtain treatment 
records pertaining to the veteran from 
the VA Medical Center in Memphis, 
Tennessee, since January 1995.  Special 
attention should be given to obtaining 
any records of treatment for his service-
connected right first metatarsal scar and 
hemorrhoids.  Any records obtained by the 
RO should be associated with the claims 
folder.

3.  The RO should then afford the veteran 
a special VA surgical examination to 
determine the severity of his service- 
connected right foot disability and 
hemorrhoids.  The surgical examiner 
should fully describe the veteran's 
service-connected right first metatarsal 
scar.  Specifically, it should be noted 
whether the scar is poorly nourished with 
repeated ulceration or is tender and 
painful on objective demonstration.  The 
examiner should also indicate whether the 
service-connected hemorrhoids are large 
or thrombotic, irreducible, with 
excessive redundant tissue, evidencing 
frequent recurrences.  All indicated 
special studies deemed necessary should 
be accomplished.  The claims folder must 
be made available to the examiner prior 
to the examination so that the veteran's 
entire medical history can be taken into 
consideration.  

4. The RO should next review the record 
and ensure that all the above actions 
have been adequately completed in 
compliance with this remand.  Thereafter, 
the RO should re-adjudicate the claims of 
entitlement to compensable ratings for a 
scar on the right first metatarsal and 
for hemorrhoids  If any benefit on appeal 
remains denied the veteran and his 
representative should be furnished with a 
supplemental statement of the case which 
summarizes the pertinent evidence, fully 
cites the applicable legal provisions not 
previously provided, and reflects 
detailed reasons and bases for the 
decision.  The veteran should then be 
afforded the applicable time period in 
which to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN 
	Veterans Law Judge
	Board of Veterans' Appeals



 



